 1                                                    HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7
                                        AT TACOMA
 8
        FLOYDALE ECKLES SR,                            CASE NO. C17-5492 RBL
 9
                              Plaintiff,               ORDER
10               v.

11      PENNY KINGSTON, et al.,

12                            Defendant.

13

14

15         THIS MATTER is before the Court on Magistrate Judge Christel’s Report and

16   Recommendation [Dkt. # 52].

17      1. The Report and Recommendation is ADOPTED;

18      2. Defendants’ Motion for Summary Judgment [Dkt. # 39].is GRANTED and Plaintiff

19         Eckles’ claims against them are DISMISSED with prejudice, and the case is CLOSED;

20      3. If he appeals, Eckles’ in forma pauperis status will continue;

21

22

23

24


     ORDER - 1
 1      4. The Clerk shall send copies of this Order to the Coleman’s last known address and to

 2         Magistrate Judge Christel.

 3         IT IS SO ORDERED.

 4

 5         Dated this 6th day of February, 2019.

 6

 7                                                     A
                                                       Ronald B. Leighton
 8                                                     United States District Judge

 9                                                     	
                                                       	
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 2
